Title: To Alexander Hamilton from Richard Harison and Samuel Jones, [18 November 1789]
From: Harison, Richard,Jones, Samuel
To: Hamilton, Alexander


[New York, November 18, 1789]
In Consequence of the Application of the ninth Instant made to us by the Secretary of the Treasury, we have considered the several Questions proposed upon the Act for registering & clearing of Vessels &ca. passed the 22d Day of last September, and are of Opinion
1. That Vessels of less than twenty Tons licenced as the Act directs, are exempt from Tonnage, because the Act having declared that they shall be at Liberty to trade without entring or clearing, the Duty of Tonnage, which is payable only upon the Entry of Vessels, can never arise.
2. We think that no Fee is demandable for the Licence directed to be given to such Vessels, because the Fee provided for Licences to Trade appears to be appropriated to the particular Description of Licences specified in the 23d. Section of the Act, which the Legislature seems to have cautiously distinguished from those directed to be given to smaller Vessels.
3. We are of Opinion that by the 25th & 26th Sections only the Fee of 25 Cents for a Permit to proceed to the Place of Destination is demandable—that by the 27th. Section the Collector is entitled to recieve only the Fee of Sixty Cents for the Services mentioned in the Act, and by the 28th. Section the Fee of twenty Cents for the Permit to land or unload where it comprehends foreign Goods.
We are aware that this Construction of the Act will involve a Consequence, probably not intended by the Legislature, to wit, that Vessels bound from one District to another in the same, or the next adjoining State with American Produce only will have higher Fees to pay, than those which come from a greater Distance and are loaded with foreign Goods. If therefore we could have found any other Construction of the Act, which would have been warranted by the Mode of Expression, we should readily have adopted it. But as we think that the Subject requires a strict Interpretation, as the Services are precisely designated for which the Fees are recievable, and it is expressly declared that no other or greater Fees shall be taken by the several Officers of the Customs, we suppose that no other Construction of the Act is admissible except the one which we have mentioned.
The Wisdom of the Legislature will, without Doubt, be exerted to remedy any Defects which may be found in their Laws, and it is better that Recourse should be had to them, than an arbitrary Latitude of Interpretation admitted.
N York 18 Novr. 1789
